Citation Nr: 1001807	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  06-28 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
service-connected shell fragment wound, right chest with 
neuritis of T8.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected residuals, shell fragment wound with liver 
damage, laparatomy and duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1970, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in May 2009.  A 
transcript of this hearing has been associated with the 
Veteran's VA claims folder.  

The Board notes the Veteran also perfected an appeal on the 
denial of service connection for posttraumatic stress 
disorder.  However, service connection was established for 
this disability by a September 2007 rating decision and to 
date, the Veteran has not challenged either the effective 
date or evaluation assigned.  In view of the foregoing, this 
issue has been resolved and is not on appeal before the 
Board.  

The extraschedular and TDIU aspects of the Veteran's claims 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected shell fragment wound, 
right chest with neuritis of T8 is manifested by FEV-1/FVC of 
56 to 70 percent.  However, it is not manifested by FEV-1 of 
40 to 55 percent of predicted value; FEV-1/FVC of 40 to 55 
percent of predicted value; or DLCO (SB) of 40 to 55 percent 
of predicted at any time during the pendency of this case.

2.  The Veteran's service-connected residuals, shell fragment 
wound with liver damage, laparatomy and duodenal ulcer are 
manifested by continuous moderate manifestations.  However, 
it is not manifested by moderately severe symptoms, with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times per year.


CONCLUSION OF LAW

1.  The criteria for a rating of no more than 30 percent for 
the Veteran's service-connected shell fragment wound, right 
chest with neuritis of T8 are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.10, 4.97, 
Diagnostic Code 6843(2009).

2.  The criteria for a rating of no more than 20 percent for 
Veteran's service-connected residuals, shell fragment wound 
with liver damage, laparatomy and duodenal ulcer are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.10, 4.114, Diagnostic Code 7305 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify and assist

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via letters dated in June and 
July 2005, both of which are clearly prior to the September 
2005 rating decision that is the subject of this appeal.  He 
was also sent additional notification via letters dated in 
October 2007, March 2008, and May 2008, followed by 
readjudication of his appellate claims via Supplemental 
Statements of the Case dated in February and June 2008.  This 
development "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Veteran of what was necessary to substantiate his current 
appellate claim, what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the Veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio.  
Moreover, the October 2007 and the 2008 letters included 
information regarding disability rating(s) and effective 
date(s) as mandated by the holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  (The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008.   See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008.   The amendments, among other things, 
removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession 
that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Veteran was notified and aware of 
the evidence needed to substantiate his claims and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran has had the opportunity to present 
evidence and argument in support of his claims, to include at 
the May 2009 Board hearing.  Nothing indicates the Veteran 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  Moreover, he was 
accorded VA medical examinations regarding this case in 
August 2005 and February 2007.  These examinations include 
findings regarding the severity of the service-connected 
disabilities that are the subject of this appeal which are 
consistent with the other medical records on file.  Further, 
the Veteran has not identified any inaccuracies with respect 
to these examinations, or indicated that either disability 
has increased in severity since the most recent examination.  
Accordingly, the Board finds that these examinations are 
adequate for resolution of this case.  Consequently, the 
Board finds that the duty to assist the Veteran has been 
satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994.  However, 
the Court has held that "staged" ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

I.  Right chest with T8 neuritis

The Board notes that this service-connected disability was 
originally evaluated under Diagnostic Code 6818, which held 
that a 20 percent rating was warranted for residuals of 
pleural cavity injury, including gunshot wounds, when 
moderate, manifested either by bullet or missile retained in 
lung, with pain or discomfort on exertion; or with scattered 
rales or some limitation of excursion of diaphragm or of 
lower chest expansion.  However, this criteria is no longer 
in effect.

Under current rating criteria, in effect since October 7, 
1996, traumatic chest wall defects, including pneumothorax, 
hernia, etc., is evaluated pursuant to criteria at 38 C.F.R. 
§ 4.97, Diagnostic Code 6843.  Disabilities under this Code 
are in turn evaluated under the General Rating Formula for 
Restrictive Lung Disease.  

Under this Formula, a 10 percent rating is warranted where 
Forced Expiratory Volume (FEV-1) is 71 to 80 percent; or the 
ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) s 71 to 80 percent; or where or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) is 66 to 80 percent 
predicted.  A 30 percent rating is warranted where FEV-1 is 
56 to 70 percent; FEV-1/FVC is 56 to 70 percent; or DLCO (SB) 
is 6 to 65 percent of predicted.  A 60 percent rating is 
warranted for FEV-1 of 40 to 55 percent of predicted value; 
or the FEV-1/FVC is 40 to 55 percent of predicted value; or 
DLCO (SB) is 40 to 55 percent of predicted.

Note 3 to Diagnostic Code 6843 specifically states that 
gunshot wounds of the pleural cavity with bullet or missile 
retained in lung, pain or discomfort on exertion, or with 
scattered rales or some limitation of excursion of diaphragm 
or of lower chest expansion shall be rated at least 20 
percent disabling.  

The Board also notes that when VA amended the Rating Schedule 
concerning respiratory conditions, effective from October 6, 
2006. VA added provisions that clarify the use of pulmonary 
function tests in evaluating respiratory conditions.  A new 
paragraph (d) to 38 C.F.R. § 4.96, is titled "Special 
provisions for the application of evaluation criteria for 
diagnostic codes 6600, 6603, 6604, 6825-6833, and 6840-
6845."  In pertinent part, this regulation states that post-
bronchodilator studies are required when pulmonary function 
tests are done for disability evaluation purposes except when 
the results of pre-bronchodilator pulmonary function tests 
are normal or when the examiner determines that post-
bronchodilator studies should not be done and states why. 38 
C.F.R. § 4.96(d)(4).  Moreover, when the final rule amending 
the respiratory portion of the rating schedule was published 
in the Federal Register in September 1996, it was noted that 
one person commented that VA should specify that pulmonary 
function be tested before bronchodilation in order to reflect 
ordinary conditions of life.  The response of VA was as 
follows:

VA disagrees. The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46,723.

In this case, the Board finds that the Veteran's service-
connected shell fragment wound, right chest with neuritis of 
T8 are entitled to an increased schedular rating of 30 
percent.  The Board acknowledges that the August 2005 VA 
examination does not reflect the Veteran satisfies the 
criteria for a 30 percent rating.  Specifically, this 
examination shows that FVC was 82 percent, FEV-1 was 80 
percent, the ratio (FEV-1/FVC) 77 percent, total lung 
capacity was 97 percent, and residual volume was 116 percent.  
Granted, the examination report did not specify whether these 
results were pre- or post-medication, but they do not 
indicate he met or nearly approximated the criteria for a 
rating in excess of 20 percent at that time.

Nevertheless, the more recent February 2007 VA examination 
showed the FVC was 94 percent of predicted, FEV-1 was 71 
percent of predicted, the ratio (FEV-1/FVC) was 60 percent, 
and DLCO was 82 percent.  The examiner stated that, post-
bronchodilator there was only a 1 percent increased in FEV-1, 
and 0 (zero) percent change in the FVC.  However, no change 
was indicated as to the FEV-1/FVC ratio.  Thus, the FEV-1/FVC 
findings on this examination were within the 56 to 70 percent 
range necessary for a 30 percent rating under Diagnostic Code 
6843.  Nevertheless, these results also reflect the Veteran 
does not meet or nearly approximate the criteria for a rating 
in excess of 30 percent at any time during the pendency of 
this case; i.e., the service-connected disability is not 
manifested by FEV-1 of 40 to 55 percent of predicted value; 
FEV-1/FVC of 40 to 55 percent of predicted value; or DLCO 
(SB) of 40 to 55 percent of predicted.

In view of the foregoing, the Board finds that the Veteran's 
service-connected shell fragment wound, right chest with 
neuritis of T8 are entitled to an increased schedular rating 
of no more than 30 percent in the instant case.

II.  Liver damage, laparatomy and duodenal ulcer

This service-connected disability is evaluated pursuant to 38 
C.F.R. § 4.114, Diagnostic Code 7305.  Under this Code, a 10 
percent evaluation is assigned for mild recurring symptoms 
once or twice yearly.  A 20 percent rating is warranted for a 
moderate ulcer disorder with recurring episodes of severe 
symptoms two or three times per year averaging ten days in 
duration, or with continuous moderate manifestations.  A 40 
percent rating is warranted for a moderately severe ulcer 
condition with less than severe symptoms, but with impairment 
of health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times per year.  A maximum 60 
percent rating is warranted for a severe ulcer condition with 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health. 

VA regulations provide that, for purposes of evaluating 
conditions in 38 C.F.R. 
§ 4.114, the term "substantial weight loss" means a loss of 
greater than 20 percent of the individual's baseline weight, 
sustained for three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that 
there has been substantial weight loss with inability to 
regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two- year- period preceding 
onset of the disease.  38 C.F.R. § 4.112.

In this case, the Board finds that the Veteran's service-
connected residuals, shell fragment wound with liver damage, 
laparatomy and duodenal ulcer are manifested by continuous 
moderate manifestations.  For example, the August 2005 VA 
examination noted constant pain in the abdomen, as well as 
complaints of on and off dyspepsia ever since the in-service 
shell fragment wound.  He also complained of nausea and 
vomiting.  His treatment records, as well as the February 
2007 VA examination, indicate he is on daily medication for 
peptic ulcer disease.  The February 2007 examination 
continued to note complaints of abdominal pain.  Moreover, 
the Veteran indicated such symptomatology at his May 2009 
hearing.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds that he is entitled to a schedular rating of 20 
percent for this service-connected disability under 
Diagnostic Code 7305.  See 38 C.F.R. §§ 4.3, 4.7.

The Board further finds that the service-connected disability 
is not manifested by moderately severe ulcer symptoms, with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times per year.  For 
example, the VA examinations, as well as various treatment 
records on file, indicate that the Veteran was well-
developed, well-nourished, and in no acute distress.  In 
addition, there is no indication of weight loss, anemia or 
incapacitating episodes in the medical evidence on file.  

The Board also concurs with the RO's determination that the 
competent medical evidence does not show any current 
manifestations of liver impairment to warrant evaluation of 
the service-connected disability on that basis, to include 
Diagnostic Code 7312 (cirrhosis of the liver) or 7345 
(chronic liver disease without cirrhosis).

For these reasons, the Board finds that the Veteran is 
entitled to a schedular rating of no more than 20 percent for 
this service-connected disability.

ORDER

Entitlement to a 30 percent schedular rating for service-
connected shell fragment wound, right chest with neuritis of 
T8, is granted, subject to the law and regulations applicable 
to the payment of monetary benefits.


Entitlement to a 20 percent schedular rating for service-
connected residuals, shell fragment wound with liver damage, 
laparatomy and duodenal ulcer, is granted, subject to the law 
and regulations applicable to the payment of monetary 
benefits.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of a claim for a higher rating when 
such claim is raised by the record or asserted by the 
Veteran.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.

Here, the Veteran reported that he was unable to work due to 
his service-connected disabilities, including the 
disabilities before the Board.  In light of the Board's 
determinations that the Veteran's residuals of his shell 
fragment wound injury to the right chest with neuritis of T-
8, and residuals of a shell fragment wound with liver damage, 
laparatomy, and duodenal ulcer he Veteran's disabilities, 
warrant 30 percent and 20 percent ratings, respectively, his 
disabilities satisfy the schedular criteria set forth in 
38 C.F.R. § 4.16(a) because the conditions have a common 
etiology, and when combined with his other service-connected 
disabilities result in a combined schedular rating of 70 
percent.  See 38 C.F.R. § 4.16(a) (2009).  

As such, the TDIU aspect of the Veteran's claims must be 
remanded for further development, to include a VA 
examination, the report of which must contain an assessment 
offered by a VA examiner as to whether Veteran is able to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities.  See 38 U.S.C.A. § 5103A 
(West 2002); see also Colayong v. West, 12 Vet. App. 524, 
538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  

Given this determination, the Board also finds that the RO 
must consider whether the evidence presents such an 
exceptional or unusual disability picture requiring that the 
case be forwarded to the Under Secretary for Benefits, or the 
Director of the Compensation and Pension Service, for 
consideration of the assignment of extraschedular ratings.  
This referral is required because it is not permissible for 
the Board, in the first instance, to consider the assignment 
of an extraschedular rating.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996)).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran 
for an appropriate VA examination.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
appropriate tests and studies should be 
conducted.  Thereafter, the examiner 
should opine as to whether, without 
regard to the Veteran's age or the 
impact of any nonservice-connected 
disabilities, it is at least as likely 
as not that his service-connected 
disabilities, and in particular, the 
residuals of his shell fragment wound 
injuries, either alone or in the 
aggregate, render him unable to secure 
or follow a substantially gainful 
occupation.  A complete rationale for 
any opinion expressed and conclusion 
reached should be set forth in a 
legible report.  

2.  Following the completion of the 
above development, the veteran's case 
must be forwarded to the Under 
Secretary for Benefits, or the Director 
of the Compensation and Pension 
Service, for consideration of the 
assignment of an extraschedular ratings 
for the residuals of his shell fragment 
wound injury to the right chest with 
neuritis of T-8 and residuals of a 
shell fragment wound with liver damage, 
laparatomy, and duodenal ulcer.  

3.  Then the RO must readjudicate the 
extraschedular aspect of the Veteran's 
residuals of his shell fragment wound 
injury to the right chest with neuritis 
of T-8 and residuals of a shell 
fragment wound with liver damage, 
laparatomy, and duodenal ulcer claims.  
Thereafter, the RO must adjudicate the 
TDIU aspect of his increased rating 
claims.  

4.  If the benefits sought remain 
denied, the Veteran and his 
representative must be furnished an 
SSOC and be given an opportunity to 
submit written or other argument in 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


